              Case 3:21-cr-01244-RBM Document 17 Filed 04/28/21 PageID.28 Page 1 of 1
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                     Page 1 of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                     V.                                          (For Offenses Committed On or After November I, 1987)



                      Alicia Ramirez-Quiroz                                      Case Number: 21CR1244-TWR

                                                                                 Donald L. Levine, CJA
                                                                                 Defendant's Attorney


REGISTRATION NO. 38064509

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 oflnformation
                                          -----------------------~..______._,--'-_,--
 •     was found guilty to count( s)
       after a plea of not guilty.                                                                 :-;   .
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following ~ensi(s):
                                                                                                                             w      ....
Title & Section                   Nature of Offense                                                               Count Nd.mber(s)
8: 1325(a)(l)                     IMPROPER ATTEMPTED ENTRY by an Alien                                             1
                                  (Misdemeanor)

•      The defendant has been found not guilty on count(s)
                                                                          -------------------
 IZI Count(s) Two of the Information                                         dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              ~ TIME SERVED                                 •   _ _ _ _ _ _ _ _ _ _ days

 IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
IZI    Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the    defendant's possession at the time of arrest upon their deportation or removal.
D      Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Wednesday, April 28, 2021
                                                                         Date of Imposition of Sentence


Received     tiJ) ~
Clerk's Office Copy                                                                                                      21CR1244-TWR
